Appellant in his motion for rehearing insists the case should be reversed because the county court, to which it was referred, had no jurisdiction to try the case; that the transfer of said case from the district to the county court having been made by the district judge, W.J. Oxford, whom it is shown was related to appellant within the third degree, was void. While the facts are conceded, we hold that this motion is not well taken, because article 471, Code Criminal Procedure, as we construe it, makes the transfer of cases over which the district court has no jurisdiction, a matter of course, and the duty of the judge is merely ministerial. A judge though disqualified to try the case is authorized to receive an indictment in such case, and to make necessary preliminary orders. Cock v. State, *Page 323 
8 Texas Crim. App., 659. We hold that the district judge, notwithstanding his relationship to appellant, was authorized to transfer said case to a court having jurisdiction thereof. The motion is accordingly overruled.
Overruled.